Citation Nr: 1114908	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  10-32 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Legal Entitlement to a one time payment from the Filipino Veterans Equity Compensation Fund.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service in the United States Army from September 1937 to April 1944.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.  In that decision, the RO denied legal entitlement to a one time payment from the Filipino Veterans Equity Compensation Fund.

In March 2011, the Veteran testified during a Board hearing in Washington, D.C. before the undersigned; a transcript of that hearing is of record.


FINDING OF FACT

The Veteran's active service in the United States Army is not the type of service that would render him an eligible recipient for compensation under the Filipino Veterans Equity Compensation Fund.


CONCLUSION OF LAW

The Veteran's service does not meet the requirements of basic eligibility for the VA benefits he seeks.  38 U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. § 3.40 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law. See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  This is such a case.  As discussed below, the facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to the type of service that qualifies an individual for eligibility for compensation under the Filipino Veterans Equity Compensation Fund.  The VCAA is therefore inapplicable.

The Board notes that, during the Board hearing, the undersigned provided an opportunity for the Veteran to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) (2010).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran submitted additional evidence with a waiver of initial RO review of this evidence.  See 38 C.F.R. § 20.1304(c).

Under the recently enacted American Recovery and Reinvestment Act, a new one-time benefit is provided for certain Philippine veterans to be paid from the Filipino Veterans Equity Compensation Fund.  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.

Section 1002 (d) of the Act provides that an eligible person is any person who served either (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538).

The Veteran had active service in the United States Army from September 1937 to April 1944.  The question in this case is whether such service renders him an eligible person for compensation under the Fund.  To be so eligible, the Veteran would have to have service in the organized military forces of the Philippine government or in the Philippine Scouts under the Armed Forces Voluntary Recruitment Act of 1945.

The Veteran and his wife (in an October 2010 statement) have argued that he served in the Philippine Scouts and is thus eligible for benefits under the Filipino Veterans Equity Compensation Fund.  However, not all Philippine Scout service renders an individual eligible for compensation under the Filipino Veterans Equity Compensation Fund.  VA classifies Philippine Scouts into two categories: Regular/Old Philippine Scouts or New Philippine Scouts.  See April 2008 VA Fact Sheet, "VA Benefits for Filipino Veterans."  Regular/Old Philippine Scouts "were members of a small, regular component of the U.S. Army that was considered to be in regular active service.  Originally formed in 1901, long before any formal plan for Philippine independence, the Regular Philippine Scouts were part of the U.S. Army throughout their existence."  Id.  New Philippine Scouts "were Philippine citizens who served with the U.S. Armed Forces with the consent of the Philippine government between October 6, 1945, and June 30, 1947."  Id.  The service that renders an individual eligible for compensation under the Filipino Veterans Equity Compensation Fund is service in the New Philippine Scouts, as indicated by the dates of such service, beginning on October 6, 1945, the date of the Armed Forces Recruitment Act cited in section 1002 of the American Recovery and Reinvestment Act.

The dates of the Veteran's service, as indicated in the service records submitted including his certificate of honorable discharge from the Army of the United States and transcript of enlisted service, as well as the verification of service from the National Personnel Records Center (NPRC), are between September 1937 to April 1944, prior to the 1945 Act that formed the New Philippine Scouts.  Thus, he was a member of the Old Philippine Scouts, who are eligible for certain VA benefits apart from the Filipino Veterans Equity Fund (some of which the Veteran has previously been granted), and not the New Philippine Scouts, who are eligible for compensation under the Fund.  38 U.S.C.A. §§ 101, 107(a) (West 2002); 38 C.F.R. § 3.40 (2010).

As the Veteran's service before July 1, 1946, was in the United States Army, and not in the organized military forces of the Government of the Commonwealth of the Philippines, and he was not a member of the New Philippine Scouts, but, rather, the Old Philippine Scouts, he is not eligible for compensation under the Filipino Veterans Equity Compensation Fund, pursuant to the statute that created that Fund, section 1002 of the American Recovery and Reinvestment Act.  Because all of the evidence, including the statements of the Veteran and his wife, indicate that he is not eligible for the benefits he seeks under the applicable statute, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).
 

ORDER

Legal Entitlement to a one time payment from the Filipino Veterans Equity Compensation Fund is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


